      Case 5:17-md-02773-LHK Document 840 Filed 01/31/19 Page 1 of 4



 1   Kalpana Srinivasan (237460)
     SUSMAN GODFREY L.L.P.
 2   1900 Avenue of the Stars, 14th Floor
     Los Angeles, CA 90067
 3
     Telephone: (310) 789-3100
 4   Facsimile: (310) 789-3150
     Email: ksrinivasan@susmangodfrey.com
 5
     Joseph W. Cotchett (36324)
 6   COTCHETT, PITRE & MCCARTHY, LLP
     840 Malcolm Road, Suite 200
 7
     Burlingame, CA 94010
 8   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
 9   Email: jcotchett@cpmlegal.com
10   Plaintiffs’ Co-Lead Counsel
11

12                             UNITED STATES DISTRICT COURT

13                          NORTHERN DISTRICT OF CALIFORNIA

14                                   SAN JOSE DIVISION

15

16   IN RE: QUALCOMM ANTITRUST                  Case No. 17-md-2773-LHK
     LITIGATION
17                                              PLAINTIFFS’ REQUEST FOR
                                                GUIDANCE REGARDING THE
18                                              DISSEMINATION OF CLASS NOTICE
19

20

21

22

23

24

25

26

27

28
        PLAINTIFFS’ REQUEST FOR GUIDANCE REGARDING THE DISSEMINATION OF CLASS NOTICE
                                                                Case No. 17-md-2773-LHK
      Case 5:17-md-02773-LHK Document 840 Filed 01/31/19 Page 2 of 4



 1          On October 30, 2018, Plaintiffs filed their Motion to Approve the Form and Manner of
 2   Class Notice. Dkt. No. 783. On November 14, 2018, Plaintiffs filed a Supplemental Statement in
 3   support of their Motion to Approve the Form and Manner of Class Notice. Dkt. No. 795. The
 4   Supplemental Statement included a Revised Long Form Notice. Dkt. No. 795-1. Defendant
 5   Qualcomm, Incorporated (“Qualcomm”), took no position on the Motion. Dkt. No. 783. The
 6   Court granted Plaintiffs’ Motion on December 6, 2018. Dkt. No. 815. The Court’s order detailed
 7   that “Class members shall have at least 60 days from the date that notice is disseminated to
 8   request exclusion from the class.” Id.
 9          The Claims Administrator disseminated the class notice on January 22, 2019. On January
10   23, 2019, the Ninth Circuit granted Qualcomm’s petition for permission to appeal the Court’s
11   September 27, 2018, order granting class action certification. Dkt. No. 835.
12          On January 24, 2019, Qualcomm informed the Court that it had perfected its Ninth Circuit
13   appeal of the Court’s class certification order. Dkt. No. 836. The Court then stayed this lawsuit
14   pending the Ninth Circuit’s disposition of Qualcomm’s appeal and vacated all deadlines in this
15   case. Dkt. No. 838. Class Counsel has posted notice of the Court’s orders to class members on
16   the website described in the class notice.
17          In light of the stay, Class Counsel propose the following alternative courses of action:
18          1) That all deadlines related to class notice be vacated and that the Claims Administrator
19              cease from providing further notice to the class regarding the existing deadline for
20              exclusions from the class, that the deadline for class members to request exclusion
21              from the class be vacated, and that class members be advised on the class notice
22              website that the deadline for requesting exclusion has been vacated. Class Counsel
23              will propose a revised schedule for notice and a revised deadline for class members to
24              request exclusion from the class in the parties’ joint statement to this Court, due within
25              two days of the disposition of Qualcomm’s appeal, Dkt. No. 838.
26          2) In the alternative, that the Court permit the notice program to proceed as previously
27              ordered. If the Court prefers this course of action, then in the event the Court’s class
28              certification order is affirmed or left undisturbed by the Ninth Circuit, there would be
                                                      1
        PLAINTIFFS’ REQUEST FOR GUIDANCE REGARDING THE DISSEMINATION OF CLASS NOTICE
                                                                Case No. 17-md-2773-LHK
      Case 5:17-md-02773-LHK Document 840 Filed 01/31/19 Page 3 of 4



 1              no need to establish a new request for exclusion deadline or to provide further notice
 2              to the class of the new deadline.
 3          Class Counsel suggest these alternatives in seeking guidance from the Court in this matter.
 4          Counsel for Qualcomm have indicated that they understand the Court’s order to apply to
 5   all deadlines. They have agreed to meet and confer with Class Counsel prior to filing a status
 6   update with the Court.
 7
     Dated: January 31, 2019                        By: /s/ Kalpana Srinivasan
 8                                                      Kalpana Srinivasan
                                                        Marc M. Seltzer
 9                                                      Steven G. Sklaver
                                                        Amanda Bonn
10                                                      Oleg Elkhunovich
                                                        Krysta Kauble Pachman
11                                                      Catriona Lavery
                                                        SUSMAN GODFREY L.L.P.
12                                                      1901 Avenue of the Stars, Suite 950
                                                        Los Angeles, CA 90067
13                                                      Telephone: (310) 789-3100
                                                        Facsimile: (310) 789-3150
14                                                      Email: ksrinivasan@susmangodfrey.com
                                                        Email: mseltzer@susmangodfrey.com
15                                                      Email: ssklaver@susmangodfrey.com
                                                        Email: abonn@susmangodfrey.com
16                                                      Email: oelkhunovich@susmangodfrey.com
                                                        Email: kpachman@susmangodfrey.com
17                                                      Email: clavery@susmangodfrey.com
18                                                       Joseph Grinstein
                                                         SUSMAN GODFREY L.L.P.
19                                                       1000 Louisiana Street, Suite 5100
                                                         Houston, TX 77002
20                                                       Telephone: (713) 651-9366
                                                         Facsimile: (713) 654-6666
21                                                       Email: jgrinstein@susmangodfrey.com
22

23

24

25

26

27

28
                                                    2
        PLAINTIFFS’ REQUEST FOR GUIDANCE REGARDING THE DISSEMINATION OF CLASS NOTICE
                                                                Case No. 17-md-2773-LHK
     Case 5:17-md-02773-LHK Document 840 Filed 01/31/19 Page 4 of 4



 1
                                            By: /s/ Joseph W. Cotchett
 2                                              Joseph W. Cotchett
                                                Adam Zapala
 3                                              Mark F. Ram
                                                Toriana S. Holmes
 4                                              COTCHETT, PITRE & MCCARTHY
                                                840 Malcolm Road, Suite 200
 5                                              Burlingame, CA 94010
                                                Telephone: (650) 697-6000
 6                                              Facsimile: (650) 697-0577
                                                Email: jcotchett@cpmlegal.com
 7                                              Email: azapala@cpmlegal.com
                                                Email: mram@cpmlegal.com
 8                                              Email: tholmes@cpmlegal.com
 9                                              Plaintiffs’ Co-Lead Counsel

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            3
      PLAINTIFFS’ REQUEST FOR GUIDANCE REGARDING THE DISSEMINATION OF CLASS NOTICE
                                                              Case No. 17-md-2773-LHK
